Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is responsive to amendment filed on 9/29/2021. Claims 1, 9, 20, 33 and 54 are independents. Claims 1, 5, 9, 20, 21, 22, 25, 54, 57 and 58 are amended. Claims 1, 3-9, 12-36, 54-55, 57-60 and 62 are currently pending.


Response To Argument
Objection to clams 1, 5 and 9 are withdrawn, in view of amendment.
Applicant’s amendment and argument in Remarks filed 9/29/2021 regarding to rejection to claims 1, 9, 20, 33 and 54 under 35 U.S.C 103 are persuasive. The rejection is withdrawn.


Allowable Subject Matter
Claims 1, 3-9, 12-36, 54-55, 57-60 and 62 are allowed.
The following is an examiner’s statement for allowance:
The closest prior art Urzi et al. (US 20130061016 A1) discloses system architectures for network-on-chip access of memories, including an architecture having a versatile data processor embedded in a memory controller and masking memory encryption latency in accordance with various embodiments of the present disclosure. The systems 100 and 110 involve application domains such as High Definition 
The closest prior art Ray et al. (US 20180293362 A1) discloses a method for protecting content in a graphics processor. For example, one embodiment of an apparatus comprises: encode/decode circuitry to decode protected audio and/or video content to generate decoded audio and/or video content; a graphics cache of a graphics 
The prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims:
	Single board computer combined with domain model and “a central processing unit (CPU) configured to process the embedded data and software instructions according to the single model without requiring data retrieval by query from an external data model, the CPU in communication with both a first bus and with a second bus, wherein all communication between the first bus and the second bus is through the CPU”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437